In a suit by defendant in error, C. D. Pratt, trustee for the Oak Cliff Paint  Wall Paper Company, against plaintiffs in error, Hugh M. Buchanan and wife, Willie M. Buchanan, defendant in error was awarded a judgment, foreclosing a mechanic's lien on certain described real estate in the city of Dallas, against plaintiffs in error, in the sum of $124.95, with the usual order of sale.
Plaintiffs in error sued out a writ of error for the purpose of having this court review the judgment entered, but they have not briefed the case, nor does the record contain any assignments of error. The petition for writ of error filed in the district court, after setting out the judgment, merely recites: "That in said judgment and in the record and proceedings of the said court over such cause, divers and manifold errors have intervened and occurred, as manifested in said record and in said proceedings." Such a general allegation cannot be considered as an assignment of error.
The pleadings are a sufficient warrant for the judgment entered, and no error is apparent on the record. It is our opinion, therefore, that this case must be affirmed, and it is so ordered.
Affirmed. *Page 832